DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on June 25, 2019.  Claims 1 – 20 are presented for examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 25, 2019, May 26, 2021, and January 28, 2022 are acknowledged and being considered by the examiner.

Specification
The abstract of the disclosure is objected to because “the” is misspelled as “hte” in line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 3, 10, and 17 recite the limitation "at least one sensing device".  It is unclear whether the “at least one sensing device” recited in claims 3, 10, and 17 are the same or unique from “at least one sensing device” established in claims 1, 8, and 15 respectively.  Claims 4, 11, and 18 are dependent on claims 3, 10, and 17, respectively, and do not cure the deficiencies and are therefore also rejected.  
For the purposes of examination, the dependent claims of claims 1, 8, and 15 will be interpreted as referring to the same “at least one sensing device” established in the independent claims as they are referred to in the dependent claim limitations.

Eligible Subject Matter
Claims 1 - 20 are directed towards eligible subject matter for the following reasons:
Independent claims 1, 8 and 15 recite the following limitations and additional elements,

in response to the identifying, storing, by the one or more processors of the computer system, an identification of the presence of the problem in a block chain ledger by a secure and validated feed having an indexed encryption identifying the sensing device; 

The additional elements identified applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and is therefore eligible in Step 2a, prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance.  Similarly, claims 2 – 7, 9 – 14 and 16 – 20 are eligible due to their dependency to claims 1, 8 and 15, respectively.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160379165 A1 to Moakley (hereafter Moakley) in view of US 20180130050 A1 Taylor et al (hereafter Taylor).

Claim 8. Moakley teaches the following limitations of claim 8, 
A computer system (FIG. 1 [0046] “system 100 for tracking and managing shipments”), comprising: 
one or more processors; ( [0098] “IoT gateway 704 includes a processor 732”)
one or more memory devices coupled to the one or more processors; and ([0098] “IoT device 704 further includes memory 736” )
one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method ([0099] “That is, storage device may be in the form of a computer readable storage medium that includes computer readable instructions which when executed by processor 732, cause processor 732 (or, more generally, IoT gateway) to perform various functions consistent with the present disclosure.”), the method comprising: 
identifying, by the one or more processors of the computer system, a presence of a problem with one or more items in transport using cognitive analytics and information received from at least one sensing device; ([0025] “Accordingly, the term “stateful gateway,” as used herein, means a gateway device that is configured to store previously known or provisioned configurations about the environment in which it is placed, e.g., shipping data, and to make informed decisions about data that is collected, e.g., from one or more sensors associated with assets in a shipment.”  [0051] “… IoT gateway 104 may perform threshold management and/or local analytics operations on data received from IoT devices(s) 106, so as to diagnose issues 
in response to the identifying, storing, by the one or more processors of the computer system, an identification of the presence of the problem (FIG. 10 [0126] “Returning to block 1007, if an alert condition is detected than the method may proceed from block 1007 to block 1011. Pursuant to block 1011, the alert condition may be recorded and reported, e.g., to one or more entities with an interest in the status of the affected asset and/or asset group.”)
recommending, by the one or more processors of the computer system, a remediation action to fix the problem with the one or more items.  ([0050] “When IoT gateway 104 determines that an alert condition is present, it may take appropriate action in an attempt to address that alert condition, e.g., by issuing one or more alerts, rerouting a shipment, emphasizing or deemphasizing corresponding shipments, etc.”)
Moakley does not teach,
in a block chain ledger by a secure and validated feed having an indexed encryption identifying the sensing device
However, Taylor teaches block chain techniques using indexed encryption and unique identifiers associated with an item.  ([0072] “One method of referencing a block to validate a transaction is to provide the block index and the unencrypted block contents. The notary then verifies that the known public key yields the same encryption as is in the block specified by the index, and further verifies the hash on that block.”  [0075] “Referring now to FIG. 4, validation of a block in a blockchain tracking an item includes verifying the chain of custody of an item … a record associated with the item is retrieved using a unique identifier (e.g., bar code, serial number) associated with the item. The chain of custody of the item is validated up to the requested block in the blockchain…”)  


Claim 9. Moakley, in view of Taylor, teaches the computer system of claim 8.  Moakley further teaches, 
the method further comprising: validating, by the one or more processors of the computer system, the recommended remediation action using cognitive analysis prior to transporting the one or more items. ([0119] “Alternatively if subassets 908-908′″ are on a linear moving conveyor (e.g., in a warehouse), asset gateway 904 may conclude based on a comparison of acceleration A1 to acceleration A2-A4 that subasset 908 has been removed from (e.g., fallen off, stolen from, etc.) the conveyor. Consistent with the foregoing discussion, asset gateway 904 may issue an alert to a responsible party, informing them of the alert condition concerning subasset 908. Likewise asset gateway 904 may take appropriate corrective action, e.g., to facilitate recovery of subasset 908, shipment of subasset 908 on a different vehicle, adjusting the priority of shipments depending on the arrival of subasset 908, etc.”)

Claims 1-2.  Claims 1 and 2 are directed to a method.  Claims 1 and 2 are parallel in nature as those addressed above for claims 8 and 9, which are directed to a system.  Claims 1 and 2 are therefore rejected for the same reasons as set forth above for claims 8 and 9. 

Claims 15-16.  Claims 15 and 16 are directed to a computer program product.  Claims 15 and 16 recite limitations that are parallel in nature as those addressed above for claims 8 and 9, which are directed to a system.  Claims 15 and 16 are therefore rejected for the same reasons as set forth above for claims 8 and 9. 

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160379165 A1 to Moakley in view of US 20180130050 A1 Taylor, and further in view of US 20180096175 A1 to Schmeling et al (hereafter Schmeling). 

Claim 10. Moakley, in view of Taylor, teaches the computer system of claim 8.  Moakley does not teach the following limitations, however, Schmeling teaches, 
wherein the identifying the presence of the problem with one or more items in transport using cognitive analytics and information received from at least one sensing device further comprises: 
identifying, by the one or more processors of the computer system, one or more points in a supply chain for transporting the one or more items that need to be tracked; ([0060] “Handlers can be verified at each step, and any required cross-border information (customs declaration forms, etc.) can be embedded in an inalterable form at the point of origin and verified using the blockchain capability at one or more checkpoints (e.g., customs or border crossing locations, transfer stations, ports, airports, etc.).”)
identifying, by the one or more processors of the computer system, a container used to transport the one or more items; and ([0060] “In this example, blockchain-enabled 3D printed packaging can be used to track custody and movement of the package from origin to destination. For instance, each time the package changes hands the custodian of the package may be determined and recorded and/or each stop a package makes from point of origin to final destination may be determined and recorded.”)
scanning the one or more items in the container at each point of the one or more points in the supply chain. ([0060] “The custody and location of the package may be determined by, for example, scanning the package with a mobile device, scanner, RFID reader, or other device, or by sensors and transceivers within the package reporting the location and/or condition of the package wirelessly over a network.” )
The teachings of Schmeling are applicable to Moakley as they both share characteristics and capabilities, namely, they are directed to techniques for tracking shipments in a supply chain.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Schmeling with the the teachings of Moakley with the motivation that “Blockchain-enabled 3D printed packaging can also be utilized to enhance supply chain visibility, efficiency, and cross-border transport.” (Schmeling [0060]). 

Claim 11. Moakley, in view of Taylor and further in view of Schmeling, teaches the computer system of claim 10.  Moakley further teaches,  
wherein the container includes the at least one sensing device (FIG. 2A and 2B [0056] “For example, one or more IoT devices may be included in or on the packaging of packages 204, 206, 208, 210.”), 
the method further including registering each of  ([0104] “…registration of the IoT device with the IoT gateway may include, for example, transmitting an IoT device identifier to the IoT Gateway, along with an item identifier that identifies the item associated with the IoT device…”   [0056] “For example, one or more IoT devices may be included in or on the packaging of packages 204, 206, 208, 210. In any case, the IoT devices may include one or more sensors that can collect data relevant to status factors concerning packages 204, 206, 208, 210, respectively, such as the status factors noted above. The IoT devices (e.g., sensors) may also provide information identifying each of packages 204, 206, 208, and 210, thereby 
As shown above in [0104], Moakley teaches registering the sensing device and the one or more items.  Moakley further teaches, as shown above in [0056], the sensors may provide information identifying each package (i.e. container) containing the items, which suggests that the sensors, containers, and items are associated and registered with each other in the database for monitoring and tracking the items. To the extent the Moakley doesn’t explicitly teach registering the container in which the items are transported in, Schmeling teaches techniques for registering a package (i.e. a container containing items) with a unique identifier in a block chain.  Schmeling [0217], “Additionally or alternatively physical code (either machine readable such as a Barcode, Quick Response Code, watermark, or human readable such as serial number or other unique identifier) can be printed as part of the packaging, any of which can then be verified utilizing a distributed, shared, immutable ledger to retrieve and verify relevant details.” 
The rationale to combine the teachings of Schmeling with Moakley would persist from claim 10.  Furthermore, Schmeling teaches, [0220] “Because of the underlying nature of the ability to store, share, and retrieve this data, our platform allows for sophisticated analytics capability based on the movement of raw materials, printers, and packages.”

Claims 3, 4, 17, and 18.  Claims 3 and 4 are directed to a method and 17 and 18 are directed to a computer program product.  Claims 3, 4, 17, and 18 recite limitations that are parallel in nature as those addressed above for claims 10 and 11, which are directed to a system.  Claims 3, 4, 17, and 18 are therefore rejected for the same reasons as set forth above for claims 10 and 11.

Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160379165 A1 to Moakley in view of US 20180130050 A1 Taylor, and further in view of US 20190188638 A1 to DeSimone et al (hereafter DeSimone). 
Claim 12. Moakley, in view of Taylor, teaches the computer system of claim 8.  Moakley does not teach the following limitations, however, DeSimone teaches, 
the method further comprising: 
providing secure identification of a plurality of vehicles used for transporting the one or more items to the one or more processors of the computer system; and (FIG. 8 [0077] “At step 802, a computing device (e.g., the central computer 110) can receive an indication of a scheduled delivery. … the indication of the scheduled delivery can further comprise information related to the scheduled delivery, such as a scheduled delivery time, information regarding a scheduled delivery vehicle, information regarding a scheduled delivery driver, information regarding a delivery work order, one or more photos of a delivery vehicle, or one or more photos of cargo to be delivered.”)
auditing, by the one or more processors of the computer system, a historical status of the plurality of vehicles used for transporting the one or more items checking for prior problems; and ([0076] “In some aspects, in response to performance of the one or more security actions, the device at the secure location (e.g., the one or more second devices 106) can transmit an indication that one or more security actions have been performed on the delivery vehicle to one or more additional devices (e.g., others of the one or more second devices 106). For example, the device at the secure location can transmit vehicle information and information regarding completed search procedures to additional devices at checkpoints through which the delivery vehicle will cross and/or final delivery sites for the delivery vehicle.”)
at least one of: validating remediation of the prior problems; and rechecking one or more of the plurality of vehicles. ([0064] “At step 606, the computing device can cause performance of a second security action at a second location. In some aspects, performance of the second 
The teachings of DeSimone are applicable to Moakley as they both share characteristics and capabilities, namely, they are directed to techniques for monitoring and tracking items in a supply chain. It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the techniques of DeSimone with the teachings of Moakley with the motivation that it can “help to move the vehicle efficiently through each checkpoint, reducing need to re-search the delivery vehicle.” (DeSimone [0033]).  DeSimone further teaches the motivation of the vehicle auditing “can allow the secure location to more efficiently staff any checkpoints and delivery sites based on arrival of vehicles needing to be searched and/or unloaded.” (DeSimone [0032]). 

Claim 13. Moakley, in view of Taylor and further in view of DeSimone, teaches the computer system of claim 12.  Moakley does not teach the following limitations, however, DeSimone teaches,  
further comprising: determining, by the one or more processors of the computer system, the appropriate method and location to validate remediation of the prior problems. (FIG. 6 [0064] “At step 606, the computing device can cause performance of a second security action at a second location. In some aspects, performance of the second security action can be based on receipt of the indication that the first security action is being performed in step 604. In some aspects, the second security action can comprise one or more actions to be performed by a security guard. In some aspects, the second security action can be based at least in part on a delivery schedule and arrival of a delivery vehicle. In some aspects, the second security action can be based, at least in part, on the first security action.” [0065] In some aspects, causing the second security action to be performed can comprise completing a checklist of activities 
The rationale to combine the technique of DeSimone with the teachings of Moakley would persist from claim 13.  

Claims 5, 6, 19, and 20.  Claims 5 and 6 are directed to a method and 19 and 20 are directed to a computer program product.  Claims 5, 6, 19, and 20 recite limitations that are parallel in nature as those addressed above for claims 12 and 13, which are directed to a system.  Claims 5, 6, 19, and 20 are therefore rejected for the same reasons as set forth above for claims 12 and 13.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160379165 A1 to Moakley in view of US 20180130050 A1 Taylor, and further in view of 20140058881 to Rosenbaum (hereafter Rosenbaum)

Claim 14. Moakley, in view of Taylor, teaches the computer system of claim 8.  Moakley does not teach the following limitations, however, Rosenbaum teaches, 
wherein the problem comprises a pest infestation ([0060] “Further, the user can tap on screen to verify the correct pest is indicated...”), the method further comprising: 
determining, by the one or more processors of the computer system, that the pest infestation is a particular type of pest infestation; ([0060] “Further, the user can tap on screen to verify the correct pest is indicated, and/or indicates the severity of the weed, insect, disease or other condition by touching the Severity Icon and touching the severity levels provided in the drop down box.”)
identifying, by the one or more processors of the computer system, actions required based on the existence of the pest infestation and the risks associated with the particular type of pest infestation and the particular type of items that comprise the one or more items. ([0061] “…a scouting results email is generated that indicates, customer, farm, farm field, farm field size in acres, crop type, maturity, a reproduction of the farm field map with boundaries and consecutively numbered icons representing the issues noted during scouting activity and a consecutively numbered detailed written description of issues noted while scouting the farm field. … The scouting results email includes a section for the sales person responsible for the customer to make recommendations to cure the findings noted during the scouting process. The sales person lists products and quantities required to cure farm field issues.”)
The teachings of Rosenbaum are applicable to Moakley as they both share characteristics and capabilities, namely, they are directed to monitoring environmental conditions and preservation techniques for supply chains.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the techniques of Rosenbaum with the teachings of Moakley with the motivation that “Crop scouting is regular and precise assessments of field condition (e.g., pest or insect pressure, weeds, and diseases) and crop performance to evaluate economic risk from pest infestation and disease, and the potential effectiveness of pest and disease control intervention. It is an economically and environmentally sound prerequisite to pest management…” (Rosenbaum [0003]). 

Claim 7.  Claim 7 is directed to a method.  Claim 7 recites limitations that are parallel in nature as those addressed above for claim 14, which is directed to a system.  Claim 7 is therefore rejected for the same reasons as set forth above for claim 14. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200034876 A1 to Soundararajan et al teaches blockchain techniques for monitoring and tracking environmental conditions of an asset during transport.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628